Citation Nr: 0612560	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-07 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from December 30, 2000 to January 
1, 2001.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Miami, Florida.

FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility from December 30, 2000 to January 1, 2001, 
were not authorized in advance and were not for the purpose 
of treating an adjudicated service-connected disability.

2.  The veteran has coverage under Medicare for a portion of 
the cost of treatment received at a non-VA facility from 
December 30, 2000 to January 1, 2001.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred from December 30, 2000 to January 1, 2001, 
are not met.  38 U.S.C.A. §§ 1725, 1728(a) (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1001(a), 17.1002(g) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a non-VA facility from December 30, 
2000 to January 1, 2001.  He asserts that Medicare paid for 
only a portion of the expenses associated with the treatment 
provided during that hospitalization.   

The Board finds that the VA's duties with respect to 
notifying the veteran and the development of evidence under 
the law have been fulfilled.  The veteran was provided a 
letter which discussed the VA's duty to notify and assist the 
veteran.  All relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  The veteran was 
scheduled to have a hearing in January 2006, but did not 
appear and did not request that it be rescheduled.  The 
pertinent medical treatment records have been obtained.  A 
letter has been obtained from the Social Security 
Administration confirming that the veteran is covered by 
Medicare Part A.  The Board also notes that the veteran has 
not submitted or made reference to any additional records 
which would tend to substantiate his claim.  It appears 
clear, therefore, that there are no outstanding records or 
other evidence that could support the claim.  The Board finds 
that the evidence of record provides sufficient information 
to adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 

The Board further notes that the essential facts of this case 
are not in dispute, and the resolution depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
duty to assist and notify is harmless error.  See Valiao v. 
Principi, 17 Vet. App 229 (2003).  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits. 

The veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility from 
December 30, 2000, to January 1, 2001.  The relevant facts in 
this case are not in dispute.  The veteran was hospitalized 
at the North Broward Medical Center on December 30, 2000.  As 
of the date of treatment, the veteran had established service 
connection for a left side nephrectomy with hypertension, 
rated as 30 percent disabling.  He was also in receipt of 
compensation under 38 U.S.C.A. § 1151 for loss of erectile 
power, rated as noncompensably disabling.  

The treatment records reflect that his primary complaint on 
admission on December 30, 2000, was of vomiting blood and 
feeling lightheaded and weak.  The impression on admission 
was upper gastrointestinal bleeding with a history of peptic 
ulcer disease.  The discharge diagnosis on January 1, 2001, 
was active duodenal ulcer with upper GI bleed.  

A record from the Social Security Administration dated in 
August 2002 reflects that the veteran has been entitled to 
Medicare Part A coverage since February 1983.  In a letter 
dated in August 2002, the veteran conceded that some of the 
expenses from that hospitalization had been paid under Part A 
of Medicare, but he further stated that additional bills such 
as those from radiologists remained unpaid.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  There is no indication in the file that the 
treatment was authorized by the VA.  In fact, review of the 
veteran's own contentions does not indicate that he asserts 
that there was any such authorization.  Thus, the veteran's 
treatment at the non-VA facility was not authorized.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
      (1)  For an adjudicated service-
connected disability; 
      (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
      (3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
      (4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, however, the Board finds that the first of these 
requirements has not been met.  In this regard, the Board 
notes that the care and services rendered to the veteran were 
not for the purpose of treating an adjudicated service-
connected disability or a nonservice-connected disability 
which was aggravating a service-connected disability.  As was 
noted above, the veteran had established service connection 
for a nephrectomy, but the treatment was for an unrelated 
duodenal ulcer.  The Board also notes that the veteran does 
not have any service-connected disability which is total and 
permanent.  Finally, the veteran was not participating in a 
rehabilitation program.  Thus, the facts surrounding the 
veteran's case do not fit into the statutory scheme 
established by Congress for the payment of or reimbursement 
for expenses incurred at a non-VA facility.  See Zimick, 11 
Vet. App. at 48-49.  Accordingly, the Board concludes that 
the criteria for reimbursement of unauthorized medical 
expenses are not met.

In addition, the Board find that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 
38 C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 
(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those 
who receive emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725) 
[66 FR 36470, July 12, 2001, as amended at 68 FR 3404, Jan. 
24, 2003] 

In the present case, however, the veteran has coverage under 
a "health-plan contract" (Medicare, see 38 C.F.R. 
§ 17.1001(a)) for payment or reimbursement, in whole or in 
part, for the emergency treatment.  As noted, a portion of 
the expenses for his treatment has already been paid under 
the Medicare program.  The fact that the bills from this 
emergency treatment were not covered completely is not 
relevant under the foregoing regulation.  Accordingly, the 
Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. §§ 1725 and 
1728 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  In the absence of evidence to 
establish that the veteran meets the criteria for payment or 
reimbursement of non-VA medical services, either on the basis 
of eligibility under 38 U.S.C.A. § 1728 or on the basis of 
individual authorization under 38 U.S.C.A. §§ 1703 or 1710, 
payment or reimbursement of those services is not warranted.  
The benefit sought by the veteran is not authorized under the 
circumstances of his claim, and the claim must be denied.  





ORDER

Entitlement to payment of reimbursement for unauthorized 
medical expenses incurred from December 30, 2000, to January 
1, 2001, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


